DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (USP No. 4,188,091).
Regarding claim 1, Fujii discloses an optical imaging system (see Fig. 1, Col. 3, Lines 53-55), comprising: a first lens (L1) having refractive power (see Fig. 1, Embodiment 1); a second lens (L3) comprising a first reflective region formed on an object-side surface of the second lens (see Fig. 1, Embodiment 1); a third lens (L2) comprising a second reflective region formed on an image-side surface of the third lens (see Fig. 1, Embodiment 1); and a fourth lens (L4) having refractive power, wherein the optical imaging system comprises no more than four lenses (see Fig. 1, Embodiment 1).
Regarding claim 2, Fujii discloses wherein the first reflective region is disposed to include an optical axis of the second lens (L3) (see Fig. 1).

Regarding claim 4, Fujii discloses wherein the second reflective region surrounds the optical axis and is spaced apart from the optical axis by a refractive region formed on the image-side surface of the third lens (L2), and wherein the refractive region includes the optical axis of the third lens (L2) (see Fig. 1).
Regarding claim 5, Fujii discloses wherein the first lens (L1) comprises a convex object-side surface (see Fig. 1).
Regarding claim 6, Fujii discloses wherein the second lens (L3) comprises a convex image-side surface (see Fig. 1).
Regarding claim 7, Fujii discloses wherein the third lens (L2) comprises a concave object-side surface (see Fig. 1).
Regarding claim 8, Fujii discloses wherein the third lens (L2) comprises a convex image-side surface (see Fig. 1).
Regarding claim 9, Fujii discloses wherein the fourth lens (L4) comprises a convex image-side surface (see Fig. 1).
Regarding claim 10, Fujii discloses wherein the second lens (L3) comprises an effective diameter smaller than effective diameters of the first lens (L1) and the third lens (L2) (see Fig. 1).
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino (USP No. 4,264,136).
Regarding claim 11, Ogino discloses an optical imaging system (see Figs. 3, 7, Col. 1, Lines 6-8), comprising: a first lens (L1), a second lens (M2), a third lens (M1), and a fourth lens (cemented lens of LR) disposed in order from an object-side (see Figs. 3, 7), wherein one or more of the first to fourth lenses comprise a reflective region reflecting light refracted from adjacent lenses (see Figs. 3, 7), wherein the optical imaging system satisfies a conditional 
Regarding claim 12, Ogino discloses wherein the second lens (M2) comprises a reflective region formed on an object-side surface of the second lens (M2) (see Figs. 3, 7, Col. 3, Lines 15-25).
Regarding claim 13, Ogino discloses wherein the third lens (M1) comprises a reflective region formed on an image-side surface of the third lens (see Figs. 3, 7, Col. 3, Lines 15-25).
Regarding claim 14, Ogino discloses wherein the first lens (L1) comprises a convex object-side surface (see Figs. 3, 7, Col. 3, Lines 15-25).
Regarding claim 15, Ogino discloses wherein the optical imaging system satisfies a conditional expression: TL2/TL1 < 2.1 where TL1 is a total lens length of the optical imaging system, and TL2 is a total optical length of the optical imaging system (Embodiments 2, 4).
Regarding claim 16, Ogino discloses wherein the optical imaging system satisfies one or more conditional expressions: 0.1 < L1S1/f < 0.95     -0.95 < L2S1/f <-0.1    -1.5 < L3S1/f < -0.2
-1.55 < L3S2/f <-0.25 where L1S1 is a radius of curvature of an object-side surface of the first lens, L2S1 is a radius of curvature of an object-side surface of the second lens, L3S1 is a radius of curvature of an object-side surface of the third lens, and L3S2 is a radius of curvature of an image-side surface of the third lens (Embodiments 2, 4).
Regarding claim 17, Ogino discloses an optical imaging system (see Figs. 3, 7, Col. 1, Lines 6-8), comprising: a first lens (L1), a second lens (M2), a third lens (M1), and a fourth lens (cemented lens of LR) disposed adjacent one another in order from an object-side (see Figs. 3, 7), wherein the fourth lens is disposed adjacent an imaging plane of the optical imaging system (see Figs. 3, 7), and wherein incident light from the object-side is refracted by the first lens (L1) (see Figs. 3, 7, Col. 3, Lines 15-25), reflected by a reflective region of the third lens (M1) (see Figs. 3, 7, Col. 3, Lines 15-25), reflected by a reflective surface of the second lens (M2), 
Regarding claim 18, Ogino discloses wherein the reflective region of the third lens (M1) is disposed on an image-side surface of the third lens (M1) and spaced apart from an optical axis of the third lens (see Figs. 3, 7, Col. 3, Lines 15-25).
Regarding claim 19, Ogino discloses wherein the refractive region of the third lens (M1) includes the optical axis on the image-side surface of the third lens (see Figs. 3, 7, Col. 3, Lines 15-25).
Regarding claim 20, Ogino discloses wherein the reflective region of the second lens (M2) is disposed on an object-side surface of the second lens and includes an optical axis of the second lens (see Figs. 3, 7, Col. 3, Lines 15-25).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/6/2021